07/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0191


                                        DA 21-0191
                                   _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.
                                                                  ORDER
CHRISTOPHER PARIS STOCKDALE,

             Defendant and Appellant.
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing Appellant’s Opening Brief filed
on July 20, 2022, this Court has determined that the brief does not comply with Rule 12
and must be supplemented as provided below.
       Pursuant to M. R. App. P. 12(1)(i), an appellant must attach an “appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
written memorandum or rationale of the court” to an opening brief. Appellant’s brief
does not contain an appendix or relevant documents. Accordingly, the Court accepts
filing of Appellant’s Opening Brief, but requests the Appellant supplement his brief with
the relevant document(s) from which he appeals.
Therefore,
       IT IS ORDERED that the Appellant electronically submit a copy of the relevant
document(s) from which his appeal is taken within ten (10) days of the date of this Order
with the Clerk of this Court.
       The Clerk is directed provide a true copy of this Order to the Appellant and to all
parties of record.
       DATED this 21 day of July, 2022.
     Electronically signed by:
          Dirk Sandefur
Justice, Montana Supreme Court
           July 21 2022